Citation Nr: 1010472	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-23-653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision, which denied 
the service connection claims.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2009.  A transcript of the proceeding has 
been associated with the claims file.  

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision. 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran's bilateral hearing loss disability and 
tinnitus are related to an in-service injury or event.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).  

2.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 I. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 I. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The claims of service connection for a bilateral hearing loss 
disability and tinnitus have been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

II.	Service Connection

The Veteran contends he has hearing loss as a result of in-
service noise exposure.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to claims of service connection for 
hearing loss, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385, discussed below, then 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board observes that the competent medical evidence 
confirms the Veteran currently has tinnitus and a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  As 
such, the first element under Hickson is satisfied and the 
Board will turn to the issues of in-service incurrence and 
nexus.

Service treatment records indicate that the Veteran's hearing 
was normal during the December 1961 enlistment examination 
and the October 1964 separation examination.  At the time of 
the October 1964 separation examination, the Veteran denied 
any trouble associated with his ears.  

Post-service medical records indicate that the Veteran first 
complained of hearing problems in 1976.  Although there are 
no associated medical records dating back to 1976, the 
private audiologist Dr. Workman states that he reviewed the 
audiometric testing dating back to 1976, which revealed a 
mild sloping to moderate loss of hearing from 2000 Hz to 8000 
Hz.  

Private medical records dated from September 1990 to February 
2007 show that the Veteran suffered from bilateral hearing 
loss and tinnitus.  These records do not provide evidence 
that the Veteran's disabilities are related to service.  
However, a July 2009 private nexus opinion from Dr. Workman, 
an audiologist, indicated that following a review of medical 
records it was established that the Veteran had hearing loss 
in 1976.  The audiologist reported the Veteran's military 
service and his in-service assignment and noise exposure.  He 
opined that the Veteran's hearing problems were as likely as 
not due to his history of in-service noise exposure.  In 
reaching this conclusion the examiner looked to the 1976 
audiometric testing which revealed a significant amount of 
hearing loss and reasoned that it is unusual for a 37 year 
old, the age of the Veteran at the time of the 1976 testing, 
to have such a significant amount of hearing loss.  

The Board finds the opinion to be satisfactory.  While the 
private audiologist did not specifically mention the 
Veteran's post-service noise exposure, this does not mean 
that the Veteran did not inform the examiner of the relevant 
facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that whether a medical opinion is based on sufficient 
facts and data is an important indicator of the probity of 
that opinion).  Specifically, the examiner was aware of both 
his significant pre-service, in-service and post-service 
noise exposure and used these relevant facts to determine the 
etiology of his hearing loss.  Further, the Board finds the 
examination to be adequate and gives it much probative weight 
as it is the only objective medical evidence providing an 
opinion on the etiology of his disabilities.  

The Veteran's DD Form 214 shows that he served as a lineman.  
During his travel board hearing, the Veteran testified that 
upon arriving in Germany, his permanent duty station, he was 
assigned to a communications complex where he served as a 
patch panel operator.  It is from this assignment that he 
contends he was exposed to loud noise from large 45-kilowatt 
power generators.  He testified that he did not have any 
problems with his hearing prior to entering service.  His 
medical records support this contention.  He also testified 
that his noticed an almost immediate deterioration of his 
hearing upon service discharge.  

The Veteran submitted two third-party statements of 
individuals who knew him prior his service.  They both 
reported noticing a change in his ability to hear 
conversations after service.  The Veteran also testified 
being exposed to post-service noise exposure.  However, the 
Veteran alleges that it is from his in-service noise exposure 
that caused his hearing problems.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  But unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, hearing 
loss (sufficient to meet the requirements of § 3.385) is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra, and Woelhaert v. Nicholson, 21 Vet App 
456 (2007).

While it is unclear from the service documents the exact 
extent of the Veteran's in-service noise exposure, the Board 
acknowledges that the Veteran is competent to provide 
statements regarding his in-service noise exposure and 
experiencing hearing problems after service discharge.  The 
Board also finds that he is credible.  The Veteran has 
consistently reported his in-service duties and candidly 
discussed his post-service noise exposure and his delay in 
seeking post-service medical treatment for his hearing 
problems.  

The benefit of the doubt shall be given to the Veteran.  38 
U.S.C.A. §  5107(b).  When a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. §  3.102.  Resolving reasonable doubt in favor of the 
Veteran, the Board concludes that he is entitled to a grant 
of service connection for his bilateral hearing loss 
disability and tinnitus.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.    

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


